                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

IN RE:                              )
Annie Marie Montgomery              )           BK: 17-07667-MH1-13
xxx-xx-3376                         )                 Chapter 13
Debtor                              )           Judge Marian F. Harrison
                                    )
Annie Marie Montgomery              )           Adversary Case No. 1:21-ap-90048
Plaintiff                           )
                                    )
vs.                                 )
                                    )
GRE, LLC                            )
RVFM II Series LLC                  )
Vision Property Management LLC      )
Defendant                           )
_____________________________________________________________________________

        MOTION TO CONTINUE PRETRIAL CONFERENCE IN ADVERSARY
                            PROCEEDING
       COMES NOW Annie Marie Montgomery (collectively the Plaintiff), by and through her

counsel, Keith D. Slocum, and moves for an Order Continuing the Pretrial Conference. Counsel

for GRE LLC consents to the continuance.

       In support of this Motion, the Plaintiff moves for time to confirm process of service to

RVFM II Series and Vision Property Management LLC and request a continuance of the Pretrial

Conference. RVFM II Series was served on April 6, 2021 and has not filed a response. The

Plaintiff is trying to confirm service to Vision Property Management LLC. The other Defendant

GRE LLC consents to the requested continuance.

       The Plaintiff requests Pretrial Conference be rescheduled for July 16, 2021 at 9:00 a.m.

by AT&T conference line number 1-888-363-4749, Access Code 6926390#.




Case 1:21-ap-90048       Doc 5    Filed 05/24/21 Entered 05/24/21 15:16:12            Desc Main
                                  Document      Page 1 of 4
Approved for Entry:

/s/ Keith D. Slocum
Keith D. Slocum, BPR No. 023024
Harlan/Slocum/Quillen
39B Public Square
Po Box 949
Columbia, TN 38402-0949
931-381-0660 – Telephone
931-381-7627 – Fax
bknotices@robertharlan.com
Attorneys for Plaintiff




Case 1:21-ap-90048    Doc 5   Filed 05/24/21 Entered 05/24/21 15:16:12   Desc Main
                              Document      Page 2 of 4
                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

IN RE:                              )
Annie Marie Montgomery              )           BK: 17-07667-MH1-13
xxx-xx-3376                         )                 Chapter 13
Debtor                              )           Judge Marian F. Harrison
                                    )
Annie Marie Montgomery              )           Adversary Case No. 1:21-ap-90048
Plaintiff                           )
                                    )
vs.                                 )
                                    )
GRE, LLC                            )
RVFM II Series LLC                  )
Vision Property Management LLC      )
Defendant                           )
_____________________________________________________________________________


ORDER CONTINUEING PRETRIAL CONFERENCE IN ADVERSARY PROCEEDING
       This matter came before the Court upon the Plaintiffs Motion to Continue the Pretrial

Hearing. The Court finds good cause to continue the Pretrial Hearing.

       IT IS HEREBY ORDERED,

       The Pretrial Conference shall be rescheduled for July 16, 2021 at 9:00 a.m. by AT&T

conference line number 1-888-363-4749, Access Code 6926390#.

THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS INDICATED
AT THE TOP OF THE FIRST PAGE.




Case 1:21-ap-90048       Doc 5   Filed 05/24/21 Entered 05/24/21 15:16:12           Desc Main
                                 Document      Page 3 of 4
Approved for Entry:

/s/ Keith D. Slocum
Keith D. Slocum, BPR No. 023024
Harlan/Slocum/Quillen
39B Public Square
Po Box 949
Columbia, TN 38402-0949
931-381-0660 – Telephone
931-381-7627 – Fax
bknotices@robertharlan.com
Attorneys for Plaintiff




Case 1:21-ap-90048    Doc 5   Filed 05/24/21 Entered 05/24/21 15:16:12   Desc Main
                              Document      Page 4 of 4
